           Case:19-19230-MER Doc#:10 Filed:10/28/19                                            Entered:10/28/19 16:12:26 Page1 of 1


                                                                     Local Bankruptcy Form 1007-6.1
                                                               United States Bankruptcy Court
                                                                           District of Colorado


 In re      Lillian Grace Hoodes
            FODS Trailfork Inc.
            [Set forth here all names including married, maiden, and trade names used by
            debtor within last 8 years.]
                                                                 Debtor
                                                                                                                  Case No.
                 1960 Edgewood Drive
 Address         Boulder, CO 80304                                                                                   Chapter   7
 Last four digits of Social-Security or Individual
 TaxPayer-Identification (ITIN) No(s).,(if any): xxx-xx-8655
 Employer's Tax-Identification (EIN) No(s). (if any):



                                       Statement Under Penalty of Perjury Concerning Payment Advices
                                                          Due Pursuant to 11 U.S.C. §521(a)(1)(B)(iv)


            I*, Lillian Grace Hoodes , state as follows:

       I did not file with the court copies of some or all payment advices or other evidence of payment received
within 60 days before the date of the filing of the petition from any employer because:
� a) I was not employed during the period immediately preceding the filing of the above-referenced
case 8/11/19-9/15/19 No paychecks yet from current employer. ;
� b) I was employed during the period immediately preceding the filing of the above-referenced case but did
not receive any payment advices or other evidence of payment from my employer within 60 days before the
date of the filing of the petition;
� c) I am self-employed and do not receive any evidence of payment from an employer;

� d) Other (please provide explanation)

I declare under penalty of perjury that the foregoing statement is true and correct.
 Dated: October 16, 2019                                     By:/s/ Lillian Grace Hoodes
                                                             (Signature of Debtor)
                                                                                              Lillian Grace Hoodes
                                                                                              Printed name of Debtor
                                                                                              1960 Edgewood Drive
                                                                                              Boulder,CO 80304-0000

                                                                                              info@goff-law.com




*A separate form must be signed for each Debtor.
                                                                                1007-1 form
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
